                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 FELISHIA PERRY, YVETTE                          )
 GARREAU, and MICHELLE GALLES,                   )
                                                 )
        Plaintiffs,                              )    No. 3:19-cv-01012
                                                 )
 v.                                              )    Judge Campbell
                                                 )    Magistrate Judge Frensley
 ETTAIN GROUP, INC.,                             )
                                                 )
        Defendant                                )

                      STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs Felishia

Perry, Yvette Garreau, and Michelle Galles, and Defendant ettain group, Inc., by and through their

undersigned counsel, hereby stipulate to the dismissal of this action with prejudice, with all parties

bearing their and its own fees and costs. This will conclude this case.

       This the 16th day of November 2020.

       WE SO STIPULATE:




      Case 3:19-cv-01012 Document 25 Filed 11/16/20 Page 1 of 3 PageID #: 89
R. SCOTT JACKSON JR.,                      KLEIN SOLOMON MILLS, PLLC
ATTORNEY AT LAW

/s/ R. Scott Jackson, Jr.                  /s/ Ryan P. Loofbourrow
(w/ permission by RPL)                     Kevin C. Klein (#23301)
R. Scott Jackson, Jr.                      Ryan P. Loofbourrow (#33414)
4525 Harding Road, Ste. 200                1322 4th Avenue North
Nashville, TN 37205                        Nashville, TN 37208
615-313-8188                               615-600-4780
rsjackson@rsjacksonlaw.com                 kevin.klein@kleinpllc.com
                                           ryan.loofbourrow@kleinpllc.com
Counsel for Plaintiffs
                                           and

                                           Meredith A. Pinson (admitted pro hac vice)
                                           McGuireWoods LLP
                                           201 North Tyron Street, Suite 3000
                                           Charlotte, North Carolina 28202
                                           Telephone: (704) 343-2000
                                           Facsimile: (704) 343-2300
                                           mpinson@mcguirewoods.com

                                           Counsel for Defendant




                                       2
     Case 3:19-cv-01012 Document 25 Filed 11/16/20 Page 2 of 3 PageID #: 90
                                      CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing using the CM/ECF system, which will

automatically send an email notification to all counsel of record for Plaintiffs at the below addresses:

                                       R. Scott Jackson, Jr.
                                       4525 Harding Road
                                       Suite 200
                                       Nashville, TN 37205
                                       rsjackson@rsjacksonlaw.com
                                       (615) 313-8188
                                       (615) 313-8702 (facsimile)

       Dated this 16th day of November 2020.


                                                       /s/ Ryan P. Loofbourrow______
                                                       Ryan P. Loofbourrow




                                                   3
      Case 3:19-cv-01012 Document 25 Filed 11/16/20 Page 3 of 3 PageID #: 91
